Citation Nr: 0708164	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches, to include as residual to 
head injury.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for osteoarthritis of the lumbar spine.

3.  Entitlement to service connection for paraplegia, to 
include as secondary to service-connected osteoarthritis of 
the lumbar spine.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid an attendance by another person (A&A).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1974 to January 1994, a 20 year period of honorable 
service to the nation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana and a June 2006 rating decision 
issued by the Appeals Management Center (AMC), in Washington, 
DC.

The veteran initially was granted service connection for 
residuals of a head injury, to include recurrent headaches, 
in a December 1994 rating decision, which also established a 
10 percent disability evaluation.  She initially applied for 
an increase to this evaluation, contending, in essence, that 
she experiences debilitating headaches which are of a greater 
severity than that contemplated by the 10 percent rating.  In 
her May 2005 Travel Board Hearing, the veteran and her 
representative put forth a claim that she experiences 
migraine headaches, and that this condition was a residual of 
her service-connected head injury.  As this claim was put 
forward, the Board remanded the issue in October 2005 for 
clarification and development.  In turn, the RO determined 
that service connection was warranted for migraine headaches 
and, as it was a primary manifestation of the service-
connected head injury, applied the rating criteria for 
migraines as the principal part of the service-connected 
disability.  In applying the criteria found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 8100, the RO increased the veteran's 
evaluation to 30 percent, effective from the date of receipt 
of the current claim.  However, as a higher schedular 
evaluation is possible under the applicable rating criteria, 
and the veteran has not withdrawn his claim, the issue of 
entitlement to a rating in excess of 30 percent for residuals 
of a head injury, to include migraine headaches remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript is 
associated with the veteran's claims folder.  

This matter has been before the Board previously and was 
remanded in October 2005 for issue clarification and further 
evidentiary development.  In the same remand, the Board 
established that the issues pertaining to osteoarthritis of 
the lumbar spine, paraplegia, and SMC for A&A are 
intertwined.  

The issue of entitlement to service connection for 
paraplegia, to include as secondary to service-connected 
osteoarthritis of the lumbar spine is REMANDED to the RO via 
the AMC, in Washington, DC.

The issues of entitlement to a disability evaluation in 
excess of 40 percent for osteoarthritis of the lumbar spine 
and entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance by another person (A&A), 
are deferred pending resolution of the intertwined issue 
being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).


FINDING OF FACT

The veteran experiences migraine headaches with weekly 
attacks, the most severe of which present as completely 
incapacitating for several days every other week; the 
headaches are significantly prostrating and prolonged in 
nature and that are productive of severe economic 
inadaptability.




CONCLUSION OF LAW

The criteria for a rating of 50 percent for residuals of a 
head injury, to include migraine headaches, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8045,  
8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in her possession and that she 
received notice of the evidence needed to substantiate her 
claim for an increased rating for residuals of a head injury, 
to include migraine headaches; the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly v. Nicholson¸19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran did not receive notice of these 
requirements prior to initial adjudication of her claim, as 
the VCAA had not been enacted at the time of the initial 
rating decision.  Additionally, the veteran received 
notification of the evidence necessary to establish a 
disability rating and effective date of award for her claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As to timing deficiency (such notice came after initial 
adjudication of the claim), a lack of notice with regards to 
the Dingess requirements prior to initial adjudication by the 
RO constitutes an error non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); Bernard, supra.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes reports of 
medical examination sufficient to rate the issue on appeal. 
Under these circumstances, there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard, supra.

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends, in essence, that her recurrent, 
incapacitating headaches are more disabling than currently 
evaluated.  

The veteran had multiple motor vehicle accidents in service, 
and also apparently had an episode where she bumped her head 
on a van door, causing disorientation and possible loss of 
consciousness.  The veteran maintains that she has 
experienced headaches during and since departure from 
service.  In May 1994, the veteran was given an initial VA 
neurological examination to determine the nature and severity 
of a headache condition.  In the report of this examination, 
the veteran was found to have complaints of headaches dating 
back many years prior, requiring several types of 
prescription medication.  The examiner diagnosed the veteran 
with a post-traumatic concussion, by history, as well as 
headaches "due to the sinuses or migraines."  

In September 1999, the veteran was afforded a VA neurological 
examination, where she reported a history of falls, and 
described the pain associated with her headaches as severe 
and centered around both eyes.  The pain was described as 
"throbbing," sometimes radiating throughout the head and 
causing nausea.  The veteran was diagnosed as having 
continuous migraine headaches related to her in-service head 
trauma.    

In November 1999, the veteran had complaints of memory loss, 
and was afforded a VA neuropsychological examination.  The 
examiner stated that there was no neurological explanation 
for the onset of memory problems, and depression with 
probable somatization features was noted.    

The veteran was most recently afforded a VA neurological 
examination in May 2006.  In the report of this examination, 
the veteran reported that she had headaches every week, 
including pain over the left periorbital area, sometimes 
diffuse over both sides of the head and face.  The pain was 
noted to be sometimes extremely high, and the veteran has 
periods when she cannot tolerate light or noise, has nausea, 
and cannot even lie down.  The most severe episodes were 
described by the physician as "incapacitating," and the 
veteran noted that she gets them once every two weeks with 
the pain lasting up to three days.  The diagnosis was entered 
as post-traumatic headaches associated with a head injury, as 
well as migraine headaches with incapacitating episodes 
associated with light sensitivity, noise sensitivity, and 
nausea.  Both conditions were felt to be debilitating, and 
functional impairment between the secondarily-developed 
migraines and initial post-traumatic headaches could not be 
distinguished.

The veteran was initially rated under Diagnostic Code 8045, 
dealing with residual brain disease due to trauma.  As she 
had initially not been service-connected for migraines, her 
subjective complaints of head pain and diagnosis of 
posttraumatic headaches could only be given a maximum 10 
percent rating, as the codal provision does not provide for 
greater than 10 percent unless, as is not the case with this 
veteran, there is a present purely neurological disability or 
diagnosis of multi-infarct dementia.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  As the veteran's headaches are now 
rated as migraine in nature, however, a consideration for an 
increase based on the provisions of Code 8100 is appropriate.  

Code 8100 provides for a maximum 50 percent scheduler rating 
for migraine headaches when there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; a 10 percent rating is assigned for migraine 
headaches, when there are characteristic prostrating attacks 
averaging one in 2 months over the last several months; and a 
noncompensable rating is assigned for less frequent attacks.  
See 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.

In the most recent VA examination, the veteran reported 
episodes of headaches with migraine-type symptoms occurring 
every week, with the most severe attacks occurring once every 
two weeks, lasting a maximum of three days.  The veteran is 
competent to report on the extent of her painful symptoms, 
including her sensitivity to light, noise, and associated 
feelings of nausea.  See Espiritu, supra.  These symptoms 
were fully considered by the examining physician who 
determined that the headaches were migraines, and during the 
most severe periods of attack were "incapacitating" in 
nature.  The Board notes that the term "incapacitating," as 
well as the objective manifestations of a pain of significant 
duration, suggest that the headaches are prostrating and 
indeed do present for a prolonged period where the veteran's 
activities are significantly limited.  As to a finding of 
severe economic inadaptability, while the veteran does have 
significant economic impairment based on a wide range of 
disabilities, the sheer frequency and debilitating nature of 
her migraine attacks would also support a finding that the 
migraines alone are indeed sufficient to cause severe 
economic inadaptability.  As such, the Board finds that the 
maximum 50 percent rating is warranted.  


ORDER

Entitlement to a scheduler rating of 50 percent for residuals 
of a head injury, to include migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.


REMAND

As mentioned in the introduction, the Board has determined 
that the issues of entitlement to a rating in excess of 40 
percent for osteoarthritis in the lumbar spine, service 
connection for paraplegia, and entitlement to SMC based upon 
the need of A&A are intertwined.  This is because a grant of 
service connection for paraplegia can have a favorable impact 
of the claim for SMC and also affect the rating or ratings 
assigned for the veteran's low back disability.  Thus, these 
increased rating and SMC issues in appellate status cannot be 
adjudicated until the claim for service connection for 
paraplegia is adjudicated by the RO.  See Harris, supra.  As 
explained below, there are also procedural deficiencies that 
must be cured. 

In this respect, it is noted that the Board remanded this 
case in October 2005 so that the claim of service connection 
for paraplegia could be further developed, to include proper 
notification to the veteran on how to substantiate her claim.  
While the RO did enter a denial of service connection for 
paraplegia, the veteran was not given the proper notice on 
how to substantiate her claim via a VCAA letter.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  This is in contrast to 
the Board's specific instructions in the remand order, which 
required full compliance with statutory duties to notify and 
assist.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand).  It is therefore necessary to remand this case so 
that the veteran may be afforded the appropriate notice, 
detailing how to substantiate a claim for secondary service 
connection for paraplegia, including notice on recent 
regulatory amendments.  38 C.F.R. § 3.310, as amended by 71 
Fed. Reg. 52744 (2006).  Following this notice, the veteran 
is to be given time to respond.  Regardless of a response, 
the veteran's claim is to be re-adjudicated and, if the 
veteran is dissatisfied, she must take appropriate steps to 
complete her appeal.  Thereafter, the Board can adjudicate 
the intertwined claims of entitlement to an increase in 
rating for lumbar arthritis or entitlement to SMC based upon 
the need for A&A.  

Furthermore, the Board makes specific note that the record is 
deficient with respect to notification on what evidence is 
required to substantiate a claim for secondary service 
connection on the basis of aggravation. The Board notes that 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

The RO should also ensure compliance with VCAA's duty to 
assist, codified in 38 U.S.C.A. §§ 5102, 5203, 5103A (West 
2002 & Supp. 2005) with respect to all  three issues being 
remanded.  In this regard, the veteran must be informed to 
identify any treatment records that may be available or that 
she may possess which relate to any of the issues on appeal, 
to include records which might identify a baseline level of 
disability due to paraplegia before the onset of aggravation 
if f such a permanent increased in disability has occurred.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied for the claims 
for service connection for paraplegia, a 
rating in excess of 40 percent for 
osteoarthritis of the lumbar spine and 
entitlement to SMC based on the need for 
A&A.  Such notice must include what 
evidence is required to substantiate a 
claim for secondary service connection for 
paraplegia, including what evidence the 
appellant is to provide to VA and what 
evidence VA will obtain on her behalf.  

2.  Notify the veteran and her 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  The veteran is to be provided 
opportunity to provide the names of all 
medical professionals who have treated her 
for paraplegia.  If the veteran identifies 
additional treatment, obtain copies of the 
records.  Regardless, however, if the 
veteran responds or does not respond to 
the required notice letter, the claim is 
to be re-adjudicated.  The veteran is 
advised that if the claim for secondary 
service connection is decided in a way 
with which she takes exception, that she 
should posit a notice of disagreement and 
be given the opportunity to perfect her 
appeal.   

4.  Should the veteran file a notice of 
disagreement with the re-adjudicated claim 
of service connection for paraplegia, to 
include as secondary to her service-
connected osteoarthritis of the lumbar 
spine after proper notice has been 
received, after the issuance of an SOC, 
she must be advised of the necessity of 
perfecting her appeal by submitting a 
timely substantive appeal.  

5.  Thereafter, the remaining issues of a 
rating in excess of 40 percent for 
osteoarthritis of the lumbar spine and 
entitlement to SMC based on the need for 
A&A must be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case must be 
returned to the Board after the veteran 
and her representative are provided with a 
supplemental statement of the case and an 
appropriate period of time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


